            Case 1:20-cv-03538-GLR Document 9-9 Filed 12/07/20 Page 1 of 3



                         DECLARATION OF GEORGE FOTION
                              Pursuant to 28 U.S.C. § 1746

I, George Fotion, have personal knowledge of the facts and matters set forth below. If called as a

witness, I could and would testify as follows:


       1.      My name is George Fotion. I am over the age of twenty-one and I live in Rancho

Palos Verdes, California.

       2.      In July 2020, I was on either Facebook or Instagram and saw an advertisement for

a service called Monday Movers. The service is run by a company called Raging Bull LLC

("Raging Bull"). The advertisement I saw talked about options trading, but it turns out that the

service is for trading stocks, and Jason Bond is supposed to send subscribers trade

recommendations. I did not realize that the service did not include options until after purchased.

From the advertisement, I went to the Monday Movers website where I watched a video of a

trader named Jason Bond pitching the service. On the website, I noticed there was a 30-day

money back guarantee. Jason Bond also mentioned the guarantee in the video. I thought that ifl

signed up, it would be risk free because I could cancel within 30 days.

       3.      On approximately July 24, 2020, I paid $799 for Monday Movers with my credit

card. After I joined, immediately I was bombarded by dozens of emails trying to upsell other

products by Raging Bull.

       4.      With my subscription I believed that I was going to get real time trade alerts.

However once I got the first trade, I realized that the stock picks Jason Bond was providing were

made after he placed his trades because he stated in his alerts the names of the stocks and prices

that he just bought or sold. I paid a lot of money to get good, actionable advice, not advice after

the trader executed his own trades. An alert that comes a few hours after Jason Bond trades is

not useful to me.    In addition, I looked up some of the stocks that he was trading in my

Ameritrade account and he was trading on thinly traded stocks. A major purchase by Jason could

move the market so that my entry price would be higher than Jason's entry price. Jason Bond

led me to believe in the video presentation that the text would come before or at the time the

                                                 1

                                                                                    PX 9, 653
             Case 1:20-cv-03538-GLR Document 9-9 Filed 12/07/20 Page 2 of 3



trade was made. I would not have purchased this service if I had known that Jason was trading

before sending the alerts.

        5.       Also, I did not realize until after I purchased that the service was focused only on
trading stocks. This did not fit my investment plan as I had no interest in trading stocks. I never

actually tried to execute any of the trades because I only wanted to trade options.

        6.      I decided to cancel my subscription since I did not want to trade stocks, and I did
not like that the alerts went out after Jason Bond traded. Since I had just purchased the service, I

was well within the 30 days. I first tried to cancel on the website since that is where I signed up

for the service. However, I could not find a way to cancel online. I then sent an email to cancel.
I received an email back stating that their records showed that I did not take the two-hour

training course that I apparently had to take in order to get the 30-day money back guarantee. I

then called Raging Bull because I never saw anywhere--------on the website, the presentation or the

checkout page-that I had to take a course in order to get the 30-day money back guarantee. I

called Raging Bull to speak with someone and spoke with several people, including a supervisor.

They kept insisting that they disclose on the website that you have to take the course in order to

get your money back, but I told them that I never saw any such disclaimer. In the end, the

Raging Bull employees told me I could not get my money back unless I took the required course.

        7.      Not only was I required to take the course, but I had to pass it as well. No one at
Raging Bull told me I had to pass, but it was evident when I started working through it. The
course was divided up into multiple segments and each segment had a test. You had to pass each

segment by getting 100% in order to go on to the next segment. In fact, I missed one question

and I had to take the test again because I could not get to the next segment until I got 100%.

There were dozens of segments and the courses were about stock trading. I spent about 5 or 6

hours trying to get through the course and finally gave up. It was very difficult.

       8.       I filed a complaint with the Better Business Bureau on July 28, 2020. Raging
Bull responded to my complaint on the BBB website and told me to email them at



                                                 2

                                                                                      PX 9, 654
               Case 1:20-cv-03538-GLR Document 9-9 Filed 12/07/20 Page 3 of 3



  bbb@ragingbull.com or call them and speak with a BBB specialist in Raging Bull's Client

  Services Team.

          9.         After my frustration with the course requirements, I called and emailed Raging

  Bull again and complained. I told them that I was going to complain on my social media as well.

  Then I became very vocal on my social media pages, like Twitter, Facebook and Instagram. I

  described what happened to me and I used the "@" sign with the company name so that the

  company would know that I posted negative reviews about their misleading practices.

  Approximately a month after I purchased, I then received an email telling me that I would

  receive a refund, but the person asked me to update my BBB profile to say that the problem was

  resolved. I never did that, but I did receive a refund within a few days as a credit on my credit

  card.

          10.        I had called my credit card company to dispute the charge, but terminated that

  dispute after I received the refund.

          11.        I do not understand why Raging Bull makes it so difficult to cancel. I do not

  recall seeing any disclaimer requiring completion of a course with the original 30-day money

  back guarantee I saw on the website and I do not recall Jason Bond mentioning any required

  course when he mentioned the guarantee on the video. I feel that their practice of making people

  take a class in order to qualify for a refund, and then making it impossible to complete the class

  is predatory.


          I declare under penalty of perjury that the foregoing is true and correct.



  Executed on:

~·~~      f     'S  2020,
  Rancho Palos Verdes, California




                                                    3

                                                                                       PX 9, 655
